UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1955


TORINA A. COLLIS,

                Plaintiff - Appellant,

          v.

BANK OF AMERICA, NATIONAL ASSOCIATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:06-cv-01411-PJM)


Submitted:   April 28, 2011                   Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Torina A. Collis, Appellant Pro Se.           Elena D.     Marcuss,
MCGUIREWOODS, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Torina A. Collis appeals the district court’s order in

her civil action granting in part and denying in part her motion

to reopen.    We have reviewed the record and conclude there is no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    Collis v. Bank of Am. Nat’l Ass’n, No.

8:06-cv-01411-PJM (D. Md. July 21, 2010).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                          AFFIRMED




                                  2